McNally, J. (dissenting).
I dissent and would deny the application for permission to continue the operation of a “ calendar watching service ” for members of the Bar of the State of New York during respondent’s suspension from the practice of law for a period of three years. The actions which caused this respondent to be suspended were serious breaches of discipline. {Matter of Rosenbluth, 35 A D 2d 46.)
*386The charges arose out of neglect in the prosecution of three personal injury actions, a medical malpractice action, and a dispute arising out of an adoption proceeding. In the three instances involving personal injury actions the Statute of Limitations was permitted to expire and consequently the actions were time-barred. In the adoption proceeding in the State of New Jersey, respondent’s neglect resulted in an adoption becoming final and incontestable, contrary to the expressed wishes of his client, the mother. In each of these instances respondent misrepresented to his clients the status of, and actions taken, with respect to their matters.
He now applies to continue the operation of a calendar watching service for members of the Bar during his period of suspension from practice as an attorney. I would deny the application on the ground that it contravenes the very terms of our order. Our order dated July 9, 1970- is self-explanatory. It reads as follows: ‘ ‘ Ordered that the said Sol Rosenbluth be and he hereby is commanded to desist and refrain from the practice of the law in any form, either as a principal or agent, clerk or employee of another, for a period of three years effective August 10, 1970, and until the further order of this Court.”
In my opinion, the operation of the trial calendar service makes this respondent an agent or employee of all the 3,500 subscribers to the service, all of whom are members of the Bar of the State of New York. None of these members has been apprised of the respondent’s suspension which is a further violation of our order and the rules of the Appellate Division, First Department (22 NYCRR 603.14[d]). “Conduct of disbarred, suspended and resigned attorneys. ’ ’ In my opinion, it was the duty of this respondent to advise each of these subscribers that he had been suspended. The operation of a calendar watching service is intimately connected with the administration of justice. Respondent devotes his full time to its operation. He admits in his moving papers that on occasion it is necessary to visit the office of various clerks of the court to correct calendar errors. The work is manifestly in violation of the express terms of our order. The work of the trial calendar service is closely allied with our courts and the proceedings therein.
The employment of an attorney under suspension whose duties include processing cases in excess of 150,000, with pending cases between 35,000 and 40,000, generates disrespect for the courts and tends to bring the administration of justice into disrepute. In Matter of Kate (35 A D 2d 159) we held that it was not advisable for a respondent to remain in the employ of a City Marshal, and denied respondent’s application for reinstatement *387and suggested that he terminate his employment. Here the respondent’s employment is a direct employment by lawyers, who for all it appears have never been apprised of respondent’s suspension, all this in violation of our order which forbids the respondent to perform such services and the Buies of. the Appellate Division, First Department. Moreover, to allow the applicant to continue said activities is to expose his lawyer-clients to the kind of neglect underlying the specifications of unprofessional conduct here involved, without their knowledge.
I would deny the application in toto.
Stevens, P. J., Eager and Nunez JJ., concur with Capozzoli, J.; McNally, J., dissents in an opinion.
Motions granted, report of Beferee confirmed and respondent permitted to continue operation of Trial Calendar Service, Inc. during the course of his suspension.